Citation Nr: 9923624	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  91-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a nasal fracture, status post septorhinoplasty.


REPRESENTATION

Appellant represented by:	Ann Marie Leikauf, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to May 
1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1990 rating 
decision in which the RO denied a compensable rating for 
residuals of a nasal fracture, status post septorhinoplasty 
and from a July 1990 rating decision which denied service 
connection for a psychiatric disorder.  By decision of 
September 1997, the Board granted service connection for a 
mood disorder with depression.  The issue of entitlement to 
an increased rating for residuals of a nasal fracture, status 
post septorhinoplasty was remanded for evidentiary 
development based on a change in rating criteria for 
evaluating respiratory disorders which had not been 
considered by the RO.  


FINDING OF FACT

The veteran's residuals of a nasal fracture, status post 
septorhinoplasty are not shown to cause marked interference 
of breathing space or a 50 percent obstruction of the nasal 
passage on both sides or a complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
nasal fracture , status post septorhinoplasty, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Rating criteria governing respiratory disorders, including 
disabilities affecting the nose, changed during the pendency 
of the veteran's claim.  61 Fed.Reg. 46,720 (1996).  This 
means that the Board must now view the facts in accordance 
with both sets of rating criteria and apply those most 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Under the old rating criteria, traumatic 
deflection of the nasal septum warranted a 10 percent rating 
when there was marked interference with breathing space.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  Only slight 
symptoms resulted in a noncompensable rating.  Id.  Under the 
new rating criteria for evaluating respiratory disorders, a 
deviated nasal septum (traumatic only) with 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side, is rated 10 percent disabling.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1998).

Following a review of the claims folder, the Board finds that 
a compensable rating is not warranted for residuals of a 
nasal fracture, status post septorhinoplasty.  The veteran 
was hospitalized at a VA facility in September 1989 for 
treatment of traumatic nasal deformity with nasal 
obstruction.  He underwent a septoplasty with nasal 
reconstruction.

On VA examination in June 1993, the veteran complained of 
difficulty breathing.  He reported a history of nasal surgery 
in 1989.  On examination, the veteran had a 

normal nasal airway on both sides.  Nasal mucosa was normal 
and superior, inferior and middle areas were normal.  Mouth 
recesses and nasopharynx were normal.  There was no clinical 
evidence of active disease in the nose.  X-rays of the 
sinuses were negative.  The diagnostic impression was normal 
examination with a good nasal airway and no clinical or 
audiological evidence of sinus disease or obstruction in the 
nose.

Pursuant to the September 1997 Board remand, the veteran was 
evaluated at another VA examination in November 1998.  The 
veteran reported a history of nasal fracture and nasal septal 
surgery.  On examination, the veteran had normal exterior 
nose.  Superior, middle and inferior turbinates were normal.  
There was a dry mucosa.  Post-nasal space was normal and 
there was adequate airway of both sides of the nose.  There 
was no post-nasal drip or tenderness over the maxillary 
sinuses.  There was no clinical evidence of active disease in 
the nasal sinuses or in the post-nasal space.  Pharyngeal 
examination revealed normal mucosa.  The pharynx and larynx 
were normal with no palpable neck nodes.  There was no 
clinical evidence of active disease in the nasal sinus, 
larynx or pharynx examination.

In the absence of clinical findings showing that the 
requirements for a compensable rating under Diagnostic Code 
6502 have been met, a compensable rating is not warranted for 
residuals of a nasal fracture, status post septorhinoplasty.  
In other words, the evidence as noted above does not suggest 
any interference with breathing space, meaning that the 
veteran does not meet the criteria for an increased rating 
under either the old or new rating criteria.  Additionally, 
there is no suggestion that residuals of the fracture, 
including postoperative residuals, cause any other disability 
of the nose for which a compensable rating could be assigned.  
See 38 C.F.R. § 4.97 (1998).  


ORDER

A compensable rating for residuals of a nasal fracture, 
status post septorhinoplasty is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

